This action was brought to enjoin the defendant from using a viaduct constructed, in 1893, along 155th street, with approaches from Eighth avenue, in the city of New York, to compel the removal of the same and to recover damages. The plaintiff is the owner of premises situated on the southwesterly corner of Eighth avenue and One Hundred and Fifty-fifth street, on which he maintained a frame building known as the "Atlantic Casino," as a public resort for recreation and amusement, until the same was destroyed by fire in 1897. The city of New York is the owner in fee of 155th street and 8th avenue, and holds the same in trust for the public as highways. 155th street had been regulated and graded from 8th avenue westerly to Bradhurst avenue, which runs along the foot of a bluff about 70 feet high. The street, as laid out on the records, ascends the bluff and continues on westerly to the North river, but it had never been opened and graded from Bradhurst avenue up the bluff to St. Nicholas place. A bridge known as McComb's Dam bridge had been constructed over the Harlem river, at the easterly end of 155th street, and from that bridge to Bradhurst avenue was substantially a level plain.
The legislature, by ch. 576 of the Laws of 1887, authorized the commissioner of public works of the city of New York, with the approval of the board of estimate and apportionment, *Page 30 
to improve 155th street by erecting an elevated iron roadway, viaduct or bridge from the top of the bluff at St. Nicholas place over 155th street to McComb's Dam bridge, with the necessary abutments and arches over intersecting avenues, and approaches thereto for the passage of animals, persons, vehicles and traffic. Subsequently the viaduct or bridge complained of was constructed according to the provisions of this act. In front of the plaintiff's premises it is 50 feet above the surface of 155th street as originally graded. The surface of the street as it existed prior to the construction of the viaduct has not been changed, but remains unobstructed for public travel, except as interfered with by the necessary abutments upon which the viaduct rests and the stairway leading thereto.
The plaintiff has undoubtedly suffered consequential damages by reason of the construction and maintenance of the viaduct for which the legislature might properly provide. His ingress and egress, together with the free and uninterrupted circulation of air and light, have been impaired, and the value of his property has been decreased by reason of dust, dirt and noise occasioned by the structure. It may be that he has a remedy under existing statutes, but that question we are not now called upon to determine. The question now before us is whether, he is entitled, as a matter of right, to the injunction prayed for and for the damages suffered. It has been found as a fact upon the stipulation of the parties that long "prior to the year 1886 (the time when the plaintiff became the owner of the lands in question), the title in fee simple to the lands included within the lines of Eighth avenue and One Hundred and Fifty-fifth street had been duly acquired according to the statutes in such case made and provided, and its ancient grants and charters, by the Mayor, Aldermen and Commonalty of the City of New York, and these streets were duly designated as public streets and highways according to law and were used and maintained as such streets and highways in the City and County of New York." The fee of the street having been acquired according to the *Page 31 
provisions of the statute, we must assume that full compensation was made to the owners of the lands through which the streets and avenues were laid out, and that thereafter the owners of lands abutting thereon hold their titles subject to all of the legitimate and proper uses to which the streets and public highways may be devoted. As such owners they are subject to the right of the public to grade and improve the streets, and they are presumed to have been compensated for any future improvement or change in the surface or grade rendered necessary for the convenience of public travel, especially in cities where the growth of population increases the use of the highways. The rule may be different as to peculiar and extraordinary changes made for some ulterior purposes other than the improvement of the street, as for instance, where the natural surface has been changed by artificial means, such as the construction of a railroad embankment or a bridge over a railroad making elevated approaches necessary. But as to changes from the natural contour of the surface rendered necessary in order to adapt the street to the free and easy passage of the public they may be lawfully made without additional compensation to abutting owners, and for that purpose bridges may be constructed over streams and viaducts over ravines, with approaches thereto from intersecting streets.
The leading case upon this question is that of Radcliff'sExecutors v. Mayor, etc., of Brooklyn (4 N.Y. 195). In that case the city of Brooklyn, in grading a street, caused an embankment to be dug away, whereby the premises of the plaintiffs were undermined and caved in, causing them heavy damage. It was held that in the absence of proof showing a failure to exercise proper care and skill in the execution of the work, no action for damages could be maintained by the adjacent owner. BRONSON, Ch. J., in delivering the opinion of the court, said: "In some instances the landowner will suffer a heavy loss, and this case may perhaps be one of the number, but it is damnum absqueinjuria and the owner must bear it. He often gets the benefit for nothing, when the value of his *Page 32 
land is increased by opening or improving a street or highway; and he must bear the burden in the less common case of a depreciation in value in consequence of the work." This case has been repeatedly followed in this state in numerous cases which have been collated and cited by MARTIN, J., in the case ofFries v. N.Y.  H.R.R. Co. (169 N.Y. 270, 283). In the case of Transportation Co. v. Chicago (99 U.S. 635) the city was engaged in constructing a tunnel under the Chicago river for street purposes. In doing the work the plaintiff's access to its wharf, in the navigation of the river, as well as its access to its warehouse from the street, was temporarily impeded, and the plaintiff suffered damages thereby. The improvement was made under the authority conferred by the legislature. It was held that the municipality was not liable. Mr. Justice STRONG, in delivering the opinion of the court, said: "It is undeniable that in making the improvement of which the plaintiffs complain the city was the agent of the state, and performing a public duty imposed upon it by the legislature; and that persons appointed or authorized by law to make or improve a highway are not answerable for consequential damages, if they act within their jurisdiction and with care and skill, is a doctrine almost universally accepted alike in England and in this country. * * * The state holds its highways in trust for the public. Improvements made by its direction or by its authority are its acts, and the ultimate responsibility, of course, should rest upon it. But it is the prerogative of the state to be exempt from coercion by suit, except by its own consent. This prerogative would amount to nothing if it does not protect the agents for improving highways which the state is compelled to employ. The remedy, therefore, for a consequential injury resulting from the state's action through its agents, if there be any, must be that, and that only, which the legislature shall give. It does not exist at common law. The decisions to which we have referred were made in view of Magna Charta, and the restriction to be found in the constitution of every state, that private property shall not be taken for public use without just compensation *Page 33 
being made. But acts done in the proper exercise of governmental powers, and not directly encroaching upon private property, though their consequences may impair its use, are universally held not to be a taking within the meaning of the constitutional provision. They do not entitle the owner of such property to compensation from the state or its agents, or give him any right of action. This is supported by an immense weight of authority." (See Smith v. Corporation of Washington, 20 How. [U.S.] 135;Chicago v. Taylor, 125 U.S. 161; Governor  Co. of The CastPlate Mfgrs. v. Meredith, 4 Durnf.  East, 794; Sutton v.Clarke, 6 Taunt. 28; Boulton v. Crowther, 2 Barn.  Cres. 703; Green v. Borough of Reading, 9 Watts [Pa.], 382;O'Connor v. Pittsburgh, 18 Pa. St. 187; Callender v.Marsh, 1 Pick. 418; City of Chicago v. Rumsey, 87 Ill. 348,363, and authorities there cited; see, also, Cooley on Const. Lim., page 542 and notes.)
In the case under consideration, as we have seen, One Hundred and Fifty-fifth street continued west to Bradhurst avenue. There it met a steep bluff seventy feet high, on the top of which was St. Nicholas place. The title of the street up the bluff had been acquired and recorded, but it had never been opened and worked as a street. The bluff was the natural contour of the surface, and for the purpose of facilitating the easy and safe travel of the public from St. Nicholas place to other portions of the city the legislature authorized the construction of the viaduct in question. It is devoted to ordinary traffic by teams, vehicles and pedestrians. It is prohibited for railroad purposes. It is one of the uses to which public highways were primarily opened and devoted. It was constructed under legislative authority in the exercise of governmental powers for a public purpose. It is not, therefore, a nuisance and the plaintiff is not entitled to have its maintenance enjoined or to recover in this action the consequential damages sustained.
The judgment should be affirmed, with costs. *Page 34